Matter of Dries v Johnson (2021 NY Slip Op 03734)





Matter of Dries v Johnson


2021 NY Slip Op 03734


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


526 CAF 19-01931

[*1]IN THE MATTER OF BONNIE L. DRIES, PETITIONER-RESPONDENT,
vPATRICIA H. JOHNSON, NATHAN P. SPAGNOLA, RESPONDENTS-RESPONDENTS, AND NATALIE S. JOHNSON, RESPONDENT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (THOMAS M. LEITH OF COUNSEL), FOR RESPONDENT-APPELLANT.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered May 6, 2019 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, provided that respondent Natalie S. Johnson have supervised visitation with the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court